[Cite as Purdy Painting v. Bungo, 2015-Ohio-3350.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                     No. 102451




                                   PURDY PAINTING
                                                           PLAINTIFF-APPELLEE

                                                     vs.


                                      BRYAN BUNGO
                                                           DEFENDANT-APPELLANT




                                          JUDGMENT:
                                           AFFIRMED


                                        Civil Appeal from the
                                       Parma Municipal Court
                                       Case No. 14CVI02139

        BEFORE: Laster Mays, J., Kilbane, P.J., and Stewart, J.

        RELEASED AND JOURNALIZED: August 20, 2015
                                     ii


ATTORNEYS FOR APPELLANT

Natalie F. Grubb
Mark E. Owens
Grubb & Associates, L.P.A.
437 W. Lafayette Road, Suite 260-A
Medina, Ohio 44256


APPELLEES

John P. Moore, Jr., pro se
Inmate Number A661960
Belmont Correctional Institution
P.O. Box 540
68518 Bannock Road
St. Clairsville, Ohio 43950

Purdy Painting
988 West Liberty Street
Medina, Ohio 44256
                                         iii

ANITA LASTER MAYS, J.:

I.         Facts and Procedure

       {¶1}    Defendant-appellant Bryan Bungo (“Bungo”) appeals the decision of the

Parma Municipal Court, Small Claims Division, granting a $1,950 judgment for breach

of contract to plaintiff-appellee John Moore (“Moore”) doing business under the

registered trade name of Purdy Painting and denying Bungo’s counterclaims for

violations of Ohio consumer protection laws and poor workmanship. We affirm.

       {¶2} Bungo is a senior citizen residing in North Royalton. He contacted his

local Sherwin-Williams store in June 2014, to ask for names of local painters. Bungo

called two of the names he was given but only Moore returned his call. Moore went to

Bungo’s home and they discussed painting several areas. Bungo informed Moore that he

was dissatisfied with the work of a painter he had hired who was taking too long to

perform.

       {¶3}    Moore observed that the previous painter applied heavily textured paint

and the walls were rough. He proposed sanding the walls and patching and caulking

where needed. The parties agreed that services would be performed for $1,700 and Bungo

signed an estimate for the services.

       {¶4}     On June 19, 2014, while Moore and his brother were performing the

services, Bungo asked about additional work for peeling doors. Moore suggested that it

would be better to replace the doors due to their condition. Bungo priced the doors at a
                                           iv

local Home Depot, determined he could not afford to replace them, and told Moore to do

what he could to repaint them for $250.

       {¶5}   Moore paid someone to use a stripping agent on the doors, applied a coat

of paint and told Bungo that he would return in a few days to apply a second coat after the

first coat was dry. Bungo gave Moore a check for $1,950, the total amount due for the

services.

       {¶6} According to Moore, Bungo said he was pleased with the work, however, a

couple of days later, Bungo stopped payment on the check claiming dissatisfaction. On

June 23, 2014, Moore went to Bungo’s house to make corrections. Bungo refused access

and the police were summoned. Moore remained on the sidewalk and videotaped the

incident to demonstrate that he tried to return to address any service issues. The police

made no arrest.

       {¶7} On July 3, 2014, Moore filed suit pro se in the Parma Municipal Court,

Small Claims Division, seeking $1,950 for breach of contract. Attached to the complaint

was (1) the two-page estimate for the painting services dated June 11, 2014, containing a

list of the areas to be painted and a total amount due of $1,700; (2) a copy of Bungo’s

check, dated June 19, 2014, for $1,950; and (3) a printout of the police call for service

report dated June 23, 2014.
                                              v

       {¶8} The trial court issued a summons and complaint on July 3, 2014, setting a

trial date of August 5, 2014, at 11:30 a.m. The summons stated that any counterclaims or

cross-claims must be filed at least seven days prior to the hearing date.

       {¶9} On July 18, 2014, counsel for Bungo filed a notice of appearance and

requested a continuance of the trial date in order to file an answer, affirmative defenses,

and counterclaims. On July 24, 2014, the magistrate issued a journal entry denying the

motion to continue.

       {¶10}    On July 25, 2015, Bungo filed an answer, affirmative defenses, and

counterclaim via facsimile and without a filing fee. Bungo set forth fourteen affirmative

defenses that included failure to state a claim, unclean hands, violation of the Ohio

Consumer Sales Practice Act R.C. Chapter 1345 (“CSPA”), and a general reservation of

right to add additional defenses as they become known during the pendency of the action.

       {¶11} Bungo alleged in his counterclaims: (1) violation of the Ohio Consumer

Sales Practices Act due to unfair and deceptive practices under R.C. 1345.02 and

1345.03; (2) negligent misrepresentation of Purdy Painting’s national presence, skills,

experience, and reputation; (3) willful and wanton negligence for poor workmanship; and

(4) breach of fiduciary duty due to Bungo’s special trust of Moore. The prayer lacked a

specific amount of damages, stating only that “[D]efendant demands judgment against the

[P]laintiff for damages, his costs, reasonable attorney fees, and such other and further

relief as may be proper in law and equity.”
                                           vi

       {¶12}    Also on July 25, 2014, counsel for Bungo faxed a second motion for

continuance to the trial court that stated Moore needed time to respond to the

counterclaim and stating counsel had a conflict pursuant to a subpoena issued to her on

June 27, 2014. On July 28, 2014, Bungo’s original answer and motion along with the

$30 filing fee were received and recorded by the court.

       {¶13} On July 29, 2014, counsel for Bungo faxed a letter to the court stating

Bungo’s demand on his counterclaims was in excess of $5,000. On August 5, 2014, the

magistrate treated the letter as an improperly filed motion to amend the counterclaim and

trial remained set for August 5, 2014.

       {¶14} On July 31, 2014, Bungo’s counsel filed an emergency motion to transfer

the case from the small claims docket to the regular docket and requested cancellation of

the small claims trial. The motion asserted additional time was needed for discovery, to

secure witnesses for trial, due to a scheduling conflict of trial counsel and asserted that

the counterclaims exceeded the $3,000 jurisdiction of the small claims division.

Counsel’s affidavit was attached in support of the motion.

       {¶15} On August 1, 2014, the magistrate issued a journal entry that listed the

filing dates of pleadings and motions and noted Bungo’s failure to properly amend the

counterclaim for damages. The magistrate observed that a small claims case must be

heard between 15 and 40 days after commencement per R.C. 1925.04(B), and that the

counterclaim could not be amended because it had been filed less than seven days before
                                          vii

the trial. The magistrate suggested that Bungo’s counsel send an associate or appear on

alternative dates of August 4 or August 7, 2014.

       {¶16}   On August 4, 2014, Bungo objected to the magistrate’s journal entry,

focusing on the reasons that the case should be removed to the regular docket. The motion

was denied immediately preceding the small claims hearing on August 5, 2014. Bungo

was represented at the hearing by an associate of record counsel.

       {¶17} The magistrate issued findings of fact and conclusions of law. The
       magistrate determined that: (1) Moore performed the contract services; (2)
       the issues Bungo complained of were minor and could have been corrected
       but for Bungo’s refusal to allow Moore to do so; and (3) Bungo failed to
       prove his counterclaims by a preponderance of the evidence. The magistrate
       also stated: [Bungo] repeatedly in trial made reference to a right of
       rescission that was not given the Defendant. Plaintiff however has failed to
       allege in the complaint and/or prove at trial that the transaction was
       governed by the Home Solicitation Sales Act under ORC 1345.21(A) which
       would trigger such requirement.

       {¶18} On August 26, 2014, Bungo filed objections to the magistrate’s decision

and on October 6, 2014, filed amended objections to the magistrate’s decision. Both

documents cited Moore’s failure to comply with the Home Sales Solicitation Act

(“HSSA”) and asserted that the counterclaim for violation of the CSPA and potential

treble damages demonstrated that there was, in fact, an excess of $5,000 in damages that

required removal to the regular docket. On December 2, 2014, the trial court affirmed

the magistrate’s decision overruling defendant’s procedural objections and adopted the

magistrate’s decision on the merits.
                                         viii

      {¶19} On December 9, 2014, Bungo filed a motion to deposit the judgment amount

into the court to release the mechanic’s lien that Moore had placed on Bungo’s property.

In that document, Bungo informed the court that Moore had been incarcerated on or about

October 24, 2014, for three felony convictions for drug trafficking. Attached as Exhibit A

to the motion was a printout from the Ohio Department of Rehabilitation and Correction

that indicated Moore was serving a period of incarceration from October 24, 2014 to

August 26, 2016.

      {¶20}     Bungo’s notice of appeal and praecipe were filed in the trial court on

December 24, 2014 and with this court on January 6, 2015. No brief has been filed by

appellee Moore though Bungo certified to this court that service was properly made.

II. Assignments of Error

      {¶21} Bungo poses the following assignments of error:

             I. The trial court’s failure to find that appellee’s contract was
      unenforceable against appellant for failure to comply with the notice of
      three day right of rescission required by the Ohio Home Sales Solicitation
      Act is against the manifest weight of the evidence.

             II. The trial court’s failure to find that appellee violated the Ohio
      Consumer Sales Practices Act (R.C. 1345.01, et seq.) by failing to provide
      the written notice of right of rescission required by the HSSA is against the
      manifest weight of the evidence.

             III. The trial court’s failure to find that appellant proved by a
      preponderance of the evidence that appellee failed to perform as promised
      is against the manifest weight of the evidence.
                                           ix

              IV. The trial court’s failure to find that appellee failed to perform
       its work in a substantial workmanlike manner is against the manifest weight
       of the evidence.

              V. The trial court erred as a matter of law in failing to consider
       appellant’s counterclaims.

III. Standard of Review

       {¶22} The standard of review for proceedings in small claims court is abuse of

discretion. Video Discovery, Inc. v. Passov, 8th Dist. Cuyahoga No. 86445,

2006-Ohio-1070, ¶ 7; Feinstein v. Habitat Wallpaper & Blinds, 8th Dist. Cuyahoga No.

67419, 1994 Ohio App. LEXIS 5771 (Dec. 22, 1994). In reviewing the trial court’s

ruling on objections to a magistrate’s decision in small claims court, we must determine

whether the trial court abused its discretion in reaching its decision. Tennant v. Gallick,

9th Dist. Summit No. 26827, 2014-Ohio-477, ¶ 35. Fields v. Cloyd, 9th Dist. Summit No.

24150, 2008-Ohio-5232, ¶ 9. An abuse of discretion standard “connotes more than an

error of law or judgment; it implies that the court’s attitude is unreasonable, arbitrary or

unconscionable.” Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983).

       {¶23} Further, proceedings in small claims courts are designed to be “informal

and geared to allowing individuals to resolve uncomplicated disputes quickly and

inexpensively. Pro se activity is assumed and encouraged.” Cleveland Bar Assn. v.

Pearlman, 106 Ohio St.3d 136, 2005-Ohio-4107, 832 N.E.2d 1193, ¶ 15. See also

Beckett v. Wisniewski, 3d Dist. Hancock No. 5-09-17, 2009-Ohio-6158, ¶ 14.
                                           x

      {¶24} Small claims proceedings are subject to the Rules of Civil Procedure to the

extent provided in R.C. 1925.16:

      Except as inconsistent procedures are provided in this chapter or in rules of
      court adopted in furtherance of the purposes of this chapter, all proceedings
      in the small claims division of a municipal court are subject to the Rules of
      Civil Procedure, and Chapter 1901., and sections 2307.06 and 2307.07 of
      the Revised Code, and all proceedings in the small claims division of a
      county court are subject to the Rules of Civil Procedure, Chapter 1907., and
      sections 2307.06 and 2307.07 of the Revised Code.

      {¶25}    When reviewing the manifest weight of the evidence in a civil case, this

court weighs the evidence and all reasonable inferences, considers the credibility of

witnesses and determines whether in resolving conflicts in the evidence, the finder of fact

clearly lost its way and created such a manifest miscarriage of justice that the judgment

must be reversed and a new trial ordered. Eastley v. Volkman, 132 Ohio St.3d 328,

2012-Ohio-2179, 972 N.E.2d 517, ¶ 20.

      {¶26} We are guided by a presumption that the findings of the trier of fact are

correct. Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273

(1984). This presumption arises because the trier of fact had an opportunity “to view the

witnesses and observe their demeanor, gestures and voice inflections, and use these

observations in weighing the credibility of the proffered testimony.” Id. Judgments

supported by competent, credible evidence going to all the essential elements of the claim

will not be reversed on appeal as being against the manifest weight of the evidence.

Schneider v. Razek, 2015-Ohio-410, 28 N.E.3d 591, ¶ 43 (8th Dist.).
                                           xi

IV. Analysis

       {¶27}   For ease of analysis, we combine assignments of error Nos. 1 and 2

regarding the trial court’s findings on the issues of the CSPA and HSSA.

       {¶28} The magistrate found that Bungo failed to allege in his counterclaim and/or

prove at trial that the HSSA applies to this case. Bungo argues that the testimony at the

hearing established that the painting contract did not include a three-day rescission clause

in violation of the HSSA and that, since the case was in small claims court, there was no

requirement that this argument be submitted in writing or briefed prior to the hearing.

       {¶29}    The complaint in this case contained the requisite statutory notice

regarding the filing of counterclaims in small claims cases. R.C. 1925.05(A) provides that

notice of the small claims filing served on the defendant must state:

       If you believe you have a claim against the plaintiff, you must file a
       counterclaim with the court and must serve the plaintiff and all other parties
       with a copy of the counterclaim at least seven days prior to the date of the
       trial of the plaintiff’s claim.

Bungo was keenly aware of the necessity of setting forth the appropriate counterclaims in

a timely manner, particularly in light of the procedural history of the case regarding

Bungo’s failure to properly amend his answer and counterclaims to plead specific

damages.

       {¶30} Bungo failed to include the HSSA claim in his counterclaim. Therefore, we

affirm the trial court’s finding that the HSSA claim was not properly raised before the

trial court. See Rick’s Foreign Exchange Co. v. Greenlee, 2d Dist. Montgomery No.
                                           xii

26096, 2014-Ohio-4505, ¶ 20 (trial court properly elected not to address defendant’s

failure to offer CSPA as a counterclaim in a small claims action.)

       {¶31} Our finding on this issue is dispositive of the remaining component’s of

assigned errors I and II as to the weight of the evidence regarding a violation of the HSSA

as well as to a violation of the CSPA due to the HSSA violation.

       {¶32}      We also combine Bungo’s third and fourth assignments of error for

purposes of judicial economy.

       {¶33} Bungo argues the trial court’s findings that he failed to establish by a

preponderance of the evidence that the services were not performed as promised or in a

substantially workmanlike manner is against the manifest weight of the evidence. Bungo

offers that the photographs of the work and the professional estimates introduced at trial

detailing the amount Bungo would have to spend to have the work properly done proves

the trial court’s findings are in error.

       {¶34} We reiterate that we are mindful of the presumption in favor of the finder

of fact and that “every reasonable intendment and every reasonable presumption must be

made in favor of the judgment and the finding of facts.” Depompei v. Santabarbara, 8th

Dist. Cuyahoga No. 101163, 2015-Ohio-18, ¶ 18, quoting Eastley, supra, at ¶ 21.

       {¶35} Based on a review of the record, including the photographs proffered by

Bungo, we do not find that the trial court abused its discretion in finding that Bungo
                                           xiii

failed to prove the counterclaims regarding workmanship and performance by a

preponderance of the evidence.

       {¶36} The photographs in the record appear to depict minor issues that could

possibly have been resolved if Moore had been allowed access to the home. Moore’s

responses to questions posed by Bungo and the trial court regarding Bungo’s complaints

were not unreasonable. As the trial court observed, “the Defendant cannot under

consumer or contract law complain that the Plaintiff failed to correct defects in the work,

as he specifically denied Plaintiff the opportunity to correct those defects.” Bungo’s

assignments of error Nos. 3 and 4 are overruled.

       {¶37} We now address Bungo’s fifth and final assignment of error, that the trial

court erred as a matter of law in failing to consider his counterclaims. Yet he also argues

“a refusal to accept” the counterclaim.

       {¶38} Bungo has failed to cite to any case law supporting his position. “An

appellate court may disregard an assignment of error pursuant to App.R. 12(A)(2) if an

appellant fails to cite to any legal authority in support of an argument as required by

App.R.16(A)(7).” Siemientkowski v. State Farm Ins., 8th Dist. Cuyahoga No. 85323,

2005-Ohio-4295, ¶ 23. Because Bungo has failed to cite legal authority in support of his

argument, this court is not required to address the fifth assignment of error.

       {¶39} Notwithstanding the foregoing, we incorporate herein by reference our

analysis and findings in response to assignments of error Nos. 1, 2, 3 and 4, which
                                           xiv

clearly demonstrate the trial court’s express consideration of Bungo’s counterclaims in

this case. The magistrate found that Bungo, “failed to prove by preponderance of the

evidence any part of the counterclaim and it is therefore overruled.” The trial court

subsequently elaborated on the procedural failures of Bungo to file a proper answer and

counterclaim as well as the failure to offer sufficient grounds for Bungo’s motions to

continue the hearing date and for removal of the case to the regular docket. The court then

declared that “the [p]roposed [d]ecision of the [m]agistrate is adopted.”

       {¶40} Therefore, Bungo’s fifth assignment of error is without merit.

       {¶41} Judgment is affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



____________________________________
ANITA LASTER MAYS, JUDGE
MARY EILEEN KILBANE, P.J., and
MELODY J. STEWART, J., CONCUR